19-11811-smb              Doc 713    Filed 01/08/20 Entered 01/08/20 15:02:19                      Main Document
                                                   Pg 1 of 3


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 FUSION CONNECT, INC., et al.,                                  :       Case No. 19-11811 (SMB)
                                                                :
                                       1
                            Debtors.                            :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------X

                      NOTICE OF EXTENSION OF STATED MATURITY DATE

                     PLEASE TAKE NOTICE:

                     1.        On July 3, 2019, the Court entered the Final Order (I) Authorizing the

 Debtors to (A) Obtain Postpetition Financing, (B) Use Cash Collateral, (II) Granting Liens and

 Providing Superpriority Administrative Expense Status, (III) Granting Adequate Protection to the

 Prepetition Secured Parties, (IV) Modifying the Automatic Stay, and (V) Providing Related Relief




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
       Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC
       Group, Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB
       Holdings, Inc. (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas
       Holdings, Inc. (2636); Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260);
       Fusion Telecom of Missouri, LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings, LLC
       (2819); Fusion Management Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The principal
       executive office of the Debtors is located at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.



 WEIL:\97332599\3\47019.0003
19-11811-smb              Doc 713    Filed 01/08/20 Entered 01/08/20 15:02:19                    Main Document
                                                   Pg 2 of 3


 (ECF No. 160) (the “Final DIP Order”). 2 The DIP Facility was scheduled to mature on January

 7, 2020.

                     2.        On December 12, 2019, Fusion Connect, Inc. and its debtor subsidiaries, as

 debtors and debtors in possession in the above-captioned chapter 11 cases (the “Debtors”) filed

 the Third Amended Joint Chapter 11 Plan of Fusion Connect, Inc. and Its Subsidiary Debtors

 (ECF No. 648) (the “Plan”).

                     3.        On December 17, 2019, the Court entered the Order (I) Confirming Third

 Amended Joint Chapter 11 Plan of Fusion Connect, Inc. and Its Subsidiary Debtors and

 (II) Granting Related Relief (ECF No. 680) (the “Confirmation Order”).

                     4.        Pursuant to Section 9.2(a)(iv) of the Plan, the Debtors must obtain FCC

 approval of the FCC Applications as a condition precedent to the Effective Date, which approval

 is currently pending. All other conditions precedent to the Effective Date have been satisfied or

 will be promptly satisfied upon FCC approval.

                     5.        As a result of the pending FCC Applications, on January 7, 2020, the

 Debtors and 100% of the lenders under the DIP Credit Agreement executed an amendment to the

 DIP Credit Agreement (the “DIP Amendment”), which extended the stated maturity date

 thereunder from January 7, 2020 to January 14, 2020, and agreed that such date may be extended

 to January 21, 2020 by the Requisite Lenders.




 2
       Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the
       Final DIP Order, the Plan, or the Confirmation Order, as applicable.

                                                           2
 WEIL:\97332599\3\47019.0003
19-11811-smb              Doc 713    Filed 01/08/20 Entered 01/08/20 15:02:19        Main Document
                                                   Pg 3 of 3


                     6.        Copies of the Plan, Confirmation Order, Final DIP Order and related

 documents may be viewed at no charge at the website of the Debtors’ claims and noticing agent,

 Prime Clerk, LLC at https://cases.primeclerk.com/Fusion. Additionally these documents may be

 obtained for a fee on the Court’s website at http://www.deb.uscourts.gov.

 Dated: January 8, 2020
        New York, New York
                                                         /s/ Sunny Singh
                                                         WEIL, GOTSHAL & MANGES LLP
                                                         767 Fifth Avenue
                                                         New York, New York 10153
                                                         Telephone: (212) 310-8000
                                                         Facsimile: (212) 310-8007
                                                         Gary T. Holtzer
                                                         Sunny Singh

                                                         Attorneys for Debtors
                                                         and Debtors in Possession




                                                     3
 WEIL:\97332599\3\47019.0003
